Citation Nr: 1817516	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-35 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a chronic respiratory condition, to include residuals of a spontaneous pneumothorax.

2.  Entitlement to service connection for thyroid cancer.

3.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Coast Guard (USCG) from October 1993 to April 1998.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the appellant's claim is currently with the Saint Petersburg, Florida, RO.

In a February 2014 statement, the appellant appeared to refer to a claim of entitlement to an effective date earlier than May 19, 2011, for the award of service connection for a left knee disability.  This matter has not yet been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issue of entitlement to a higher initial rating for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied the appellant's claim for service connection for a chronic respiratory disability, to include residuals from an in-service spontaneous pneumothorax.  Although the appellant was notified of the RO's decision and his appellate rights in a September 2002 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within the following year.  

2.  The evidence received since the final September 2002 rating decision denying service connection includes additional evidence, which is neither cumulative nor redundant, and which bears directly and substantially on the specific matter under consideration and is so significant that it must be considered in order to fairly decide the merits of the claim.

3.  The appellant's chronic respiratory disabilities, to include chronic bronchitis and asthma, are related to an in-service spontaneous pneumothorax.

4.  The appellant's thyroid cancer had its inception during service.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying service connection for a chronic respiratory disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received warranting reopening of the appellant's claim for service connection for a chronic respiratory disability, to include bronchitis and asthma, as residuals from a spontaneous pneumothorax.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a chronic respiratory disability, to include chronic bronchitis and asthma, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2017).

4.  The criteria for service connection for thyroid cancer have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant, nor his representative, have raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

In general, decisions of the RO that are not appealed in the prescribed time period are considered final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.  A claimant may reopen a final decision by submitting new and material evidence.  38 C.F.R. § 3.156.  New and material evidence is existing evidence, which has not been previously submitted to agency decision makers and that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specifically enumerated chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is legally presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection of a chronic disease under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant contends that his chronic respiratory disability and thyroid cancer are directly related to his active service.  In general, to establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Respiratory disability

As a preliminary matter, the Board finds that the appellant has submitted new and material evidence, and therefore is reopening his claim for service connection for a chronic respiratory disability.  The appellant's original claim for a chronic respiratory disability was denied by the RO in a September 2002 rating decision because the evidence of record did not show a current disability.  That rating decision was not appealed within 1 year and is final.  38 U.S.C. § 7105(c).  

The appellant filed to reopen the claim in May 2011.  With his claim, the appellant submitted private treatment records in May 2011 that reveal a history of asthma.  The appellant also underwent a VA examination in October 2011 that noted this history of asthma, including that the appellant uses a daily inhaler and has asthma attacks 2-3 times per year.  In July 2017, the appellant submitted private treatment records which indicated that he had been diagnosed as having chronic bronchitis.  Given the basis for the prior denial, the Board finds this evidence to be new and material to the claim and is therefore reopening the claim of service connection for a chronic respiratory disability.  

Turning to the question of service connection, the Board also finds the above mentioned evidence sufficient to establish that the appellant has a current respiratory disability.  While the appellant did undergo a VA examination in August 2014 that found no current diagnosis of a respiratory disability, the Board finds the evidence is at least in equipoise on this issue.  Gilbert, 1 Vet. App. at 54.  Therefore, granting the appellant the benefit of the doubt, the Board finds that the first element of service connection is met for this claim.  

Regarding an in-service incident, the appellant's service treatment records document him developing a spontaneous pneumothorax in April 1994 requiring a weeklong hospital stay.  Subsequently, he was diagnosed with upper respiratory infections in March 1996 and February 1997, and a case of bronchitis in December 1997.  The appellant's treating physician in December 1997 attributed this bronchitis to asthma and prescribed the appellant an inhaler.  Given this evidence, the Board finds that the appellant suffered an in-service injury or an in-service incurrence of a disease, meeting the second element of service connection for this claim.

Turning to the question of whether a causal link is present between the appellant's current respiratory diagnoses and his in-service event, the appellant underwent VA examinations in October 2011 and August 2014.  His treating physician has also submitted medical opinions in May 2011 and July 2017.  

In Nieves-Rodriguez v. Peake, the U.S. Court of Appeals for Veterans Claims (Court) held that the rules on expert witness testimony delineated in the Federal Rules of Evidence provide "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  22 Vet. App. 295, 302 (2008).  The first factor to be considered in determining probative value of a medical opinion is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second factor involves consideration of whether the medical expert provided a fully articulated opinion.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of a medical opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In that regard, at the appellant's October 2011 VA examination, he was diagnosed as having asthma.  The examiner, however, did not provide an opinion regarding the etiology of the condition.  The examiner noted that the appellant used an inhaler on a daily basis and had asthma attacks about 2-3 times per year.  The examiner also noted that the appellant's history of asthma goes back to 1994.  Although there is no notation of a diagnosis of asthma in the appellant's service treatment records, it appears that the examiner based the opinion on the appellant's reported medical history as well as the service treatment records documenting treatment for respiratory illnesses.  This places the onset of the appellant's asthma within his period of active service.

The appellant's August 2014 VA examination found that the appellant did not have a current diagnosis of a respiratory illness and so, therefore, found no link to his prior service.  The examiner concluded that the appellant's in-service treatments were for acute cases that resolved in service based on the lack of notation on the appellant's separation examination.  Further, while the examiner noted that the appellant's December 1997 bronchitis treatment proposed a possible link to asthma, the examiner did not discuss the appellant's private physician's diagnosis of asthma, nor the October 2011 VA examination diagnosis of asthma treated with a daily inhaler.  

The appellant's treating physician has also submitted two medical opinions for this claim, in May 2011 and July 2017.  The May 2011 opinion states that the appellant suffers from asthma and that a link between his April 1995 spontaneous pneumothorax and his development of asthma and chronic bronchitis is possible.  The July 2017 opinion is more definitive, finding that the appellant's repeated episodes of chronic bronchitis are related to his April 1995 spontaneous pneumothorax.  This condition, the opinion indicates, requires treatment 4-5 times per year.  

After considering these opinions, the Board finds that the record is sufficient to award service connection.  In this case, the medical opinions discussed above were provided by qualified professionals who are competent to diagnose respiratory disabilities and render an opinion as to their causes.  The opinions considered the appellant's service treatment records, as well as the appellant's reports of his symptoms.  

While all the opinions therefore carry some probative weight, the Board assigns the most probative weight to the July 2017 medical opinion offered by the appellant's treating physician.  This opinion has the benefit of being supported by a longstanding treatment history for the appellant's current asthma and chronic bronchitis, giving the examiner a unique insight into the condition.  The Board assigns less probative weight to the August 2014 VA examination as it does not consider the prior diagnoses of asthma requiring a daily inhaler, nor does it address the diagnosis of asthma in service.  The Board therefore finds that the most probative evidence establishes a causal link between the appellant's current chronic bronchitis and asthma and his in-service spontaneous pneumothorax.

Given the evidence discussed above, the Board finds that the elements for service connection have been established for this claim.  Therefore, the Board finds that an award for service connection for a chronic respiratory disease is warranted. 38 C.F.R. § 3.303.


Thyroid Cancer

Regarding the appellant's claim of service connection for thyroid cancer, he was diagnosed with papillary thyroid cancer in 2007 and underwent treatment in 2008 for his condition, which included a total thyroidectomy in 2008.  The Board therefore finds that the first element of service connection is met for this claim.

Regarding the other elements of service connection, the appellant underwent a VA examination in October 2011 and has submitted two opinions from his treating endocrinologist.  At his October 2011 VA examination, an opinion was not provided as to the cause of the appellant's thyroid cancer.  While the examiner notes that the appellant's records and statements do not indicate he was exposed to radioactive materials or worked near any nuclear reactors, it does not provide any opinion as to the cause of the appellant's disease, nor does it provide any indication whether it could be related in any way to the appellant's service, to include work in proximity to radar equipment.  The Board therefore assigns the opinion low probative value.

The appellant's treating endocrinologist has submitted two opinions stating that the appellant's particular type of thyroid cancer is slow growing and wouldn't produce noticeable symptoms for a 10-20 year period.  Based on the appellant's 2007 diagnosis, this places the incurrence of the disease to sometime during his active service or before.  The Board has considered the possibility that the appellant's thyroid cancer began prior to his period of active duty.  However, as the condition was not noted at the time of his entry into service, he is legally presumed to have been in sound condition at that time.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Moreover, the physician's opinion was based on a review of current medical literature on the topic and was provided by an expert in the field of diseases of the endocrine system.  Therefore the Board assigns it great probative weight.

In weighing the evidence of record, the Board finds that the evidence is in favor of an in-service incurrence of thyroid cancer that continued undetected until the appellant's diagnosis in 2007.  Given this, the Board finds that the elements for service connection have been established for this claim and that an award for service connection for thyroid cancer is warranted.  38 C.F.R. § 3.303.



ORDER

Entitlement to service connection for a chronic respiratory disability, to include chronic bronchitis, asthma, and residuals from a spontaneous pneumothorax, is granted.

Entitlement to service connection for thyroid cancer is granted.


REMAND

The appellant's service connected for a left knee disability has been evaluated as 10 percent disabling.  The appellant contends that his knee is much worse than initially rated.  After a review of the record, the Board finds that further evidentiary development is necessary before deciding this claim.

In July 2017, the appellant submitted records from the VA Medical Center (VAMC) in Bay Pines, Florida, in relation to treatment he was receiving on his left knee.  Those records contain a note that the appellant has been receiving care within the VA system for his left knee and that X-rays have been taken of the knee during that period.  At this time, the record on appeal appears to be incomplete as these treatment notes have not been associated with the file.  

Further, at the appellant's hearing, he indicated that his left knee disability has gotten progressively worse over the years.  The appellant's last examination on his left knee occurred in October 2011.  The Board finds that a new examination is necessary in order to determine the current severity of the appellant's disability.  Additionally, the Court recently issued a decision in Correia v. McDonald, in which it held that the final portion of 38 C.F.R. § 4.59 requires VA musculoskeletal examinations include joint testing for pain on both active and passive range of motion, and in weight-bearing and nonweight-bearing, and if possible, testing of the opposing, undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This type of testing must be completed on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the appellant's outstanding VA treatment records from the Bay Pines VAMC, and any other outstanding VA treatment records, and associate them with the electronic claims file.

2.  After completing the above development, the AOJ should schedule the appellant for an appropriate VA examination to determine the current severity of his service-connected left knee disability.  The examiner should specifically delineate all manifestations of that disability, to include any instability and limitation of motion, and comment on their severity. 

Note:  The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, in weight bearing and nonweight bearing, and in the opposing uninjured joint, consistent with the Court's holding in Correia v. McDonald.  

3.  After the above development has been completed, and after conducting any additional development deemed necessary, the RO should review all the evidence of record in adjudicating the appellant's claim on appeal.  If the appellant's claim remains denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.  

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


